MEMORANDUM **
California state prisoner Louis Richard Fresquez appeals pro se from the district court’s judgment dismissing for failure to state a claim his civil rights action alleging prison officials violated the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”) by conducting a disciplinary hearing without a sign language interpreter. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm in part, vacate in part, and remand.
The district court properly dismissed Fresquez’s claims that implicated the invalidity of a disciplinary conviction which resulted in lost good-time credits because Fresquez failed to demonstrate that the conviction had been successfully overturned. See Heck v. Humphrey, 512 U.S. 477, 483-84, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (holding prisoner must demonstrate conviction or sentence has been successfully overturned before challenging validity of the conviction or sentence).
Fresquez’s remaining allegations concerning the conditions of his confinement are independent of his disciplinary conviction and should not have been dismissed under 28 U.S.C. § 1915A. See Bogovich v. Sandoval, 189 F.3d 999,1002 (9th Cir.1999) (finding disabled prisoner’s ADA and RA claims relating to the conditions, rather than duration or validity, of confinement are not Heck-barred); see also Simpson v. Thomas, 528 F.3d 685, 696 (9th Cir.2008) (holding that Heck is not an evidentiary doctrine). We vacate and remand to the district court for further proceedings.
AFFIRMED in part, VACATED in part, and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.